Citation Nr: 1641564	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder condition


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to April 1962 and from April 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently lies with the RO in Los Angeles, California.

In April 2015, the Board remanded the above-listed issue, as well as the issue of entitlement to service connection for a lumbar spine condition, for further development.  Thereafter, in a September 2015 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to service connection for a lumbar spine disability.  The Board notes that the Veteran filed a timely notice of disagreement (NOD) to the rating assigned and the effective date for his lumbar spine disability.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

In December 2015, the Board again remanded this case.

Subsequent to the most recent adjudication of this claim in an April 2016 supplemental statement of the case, the Veteran submitted additional evidence in support of his claim, to include lay statements and treatment records.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  The AOJ also associated additional evidence with the record, including updated VA examination reports.  A review of such evidence shows that it is not pertinent to the issue decided herein.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the AOJ's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304 (c).

The issue of entitlement to a cervical spine condition has been raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a right shoulder condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by way of a letter sent to the Veteran in November 2010.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As noted above, the Board last remanded this case in December 2015, in part, to obtain outstanding Social Security Administration (SSA) records and to provide the Veteran with an opportunity to identify and provide authorization for the AOJ to obtain any outstanding private medical records.  In February 2016, the AOJ requested the Veteran's SSA records, and, in April 2016, the AOJ was informed that the Veteran's SSA records are unavailable for review because they were destroyed.  In April 2016, the Veteran was notified that his SSA records were unavailable, and he submitted copies of records in his possession.  Additionally, in February 2016, the AOJ invited the Veteran to submit additional medical records and/or authorization for it to obtain any outstanding private records.  Thereafter, in March 2016, the Veteran submitted private treatment records.  In light of the foregoing, the Board finds that there has been substantial compliance with its December 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that the Veteran underwent a VA examination to evaluate his right shoulder condition in January 2014.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  Additionally, in July 2015 and March 2016, the AOJ obtained addendum opinions regarding the etiology of the Veteran's right shoulder condition.  The Board finds that, taken together, these opinions are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also finds that the most recent addendum opinion substantially complies with its December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  

II. Service Connection

The Veteran seeks entitlement to service connection for a right shoulder condition, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that his right shoulder condition is due to injuries he sustained while on active duty.  The Veteran has asserted that he hurt his right shoulder during an undocumented incident in 1962 while unloading boxes in service, and then again in February 1964 during the refueling of a tanker while at sea.  See May 2015 Veteran correspondence; February 1964 Chronological Record of Medical Care.  

A February 1964 service treatment record shows that the Veteran reported right shoulder pain, and he was diagnosed with a pulled muscle in the right shoulder.  Nine days later, on February 12, 1964, the Veteran again complained of right shoulder pain, and he was directed to see the ship's medical officer.  The record shows that the Veteran "left before Dr. W. could see him," however, that notation is lined out.  On examination by Dr. W. conducted on February 12, the Veteran had full range of motion and excellent muscle strength, and he was returned to full duty.  A February 14, 1964 service treatment record shows that the Veteran was "examined this date and found physically qualified for transfer."  Personnel records show that the Veteran was transferred from his ship on February 14, 1964.  

During a February 18, 1964 discharge examination, the Veteran's upper extremities were found to be clinically normal, and the examiner, R.R.M.., certified that the Veteran was qualified for Release from Active Duty (RAD).  The section of the examination report entitled "summary of defects and diagnoses" indicated that no defects were noted.  The Veteran certified that he was informed of and understood the provisions of BUMED Instruction 6120.6.  In so doing, the Veteran indicated that he was informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. U.S., 906 F.2d 1557, 1559 (Fed. Cir. 1990) (stating that this instruction informed a service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician and that in order to receive a disability pension from the Navy, he would have to be found to be unfit prior to separation).  However, a separate notation in the Veteran's service treatment records made on the same day as the discharge examination shows that R.R.M. signed a statement that the Veteran was "examined this date and found (not) physically qualified to perform the duties of his rank at sea or on foreign shore and for RAD."  R.R.M. again indicated that no defects were noted.  There is nothing elsewhere in the evidence to support the idea that the Veteran was not found fully physically qualified for discharge.  Moreover, as discussed immediately below, the Veteran was subsequently transferred to the Navy Reserves, where he continued to be deemed physically qualified.  Accordingly, the Board finds that the second notation was a typo in that R.R.M. did not cross out the word "not" when describing whether the Veteran was physically qualified for discharge.  

A February 20, 1964 service treatment record shows that the Veteran reported a history of low back pain for one year and nine months.  The Veteran was discharged from active duty on February 21, 1964.  Thereafter, in May 1964, the Veteran was hired by a VA hospital as a nursing assistant.  An employee health record shows that the Veteran passed a pre-employment physical.  An August 1964 notation shows that the Veteran reported pain in his right, posterior, lower chest after an injury while playing ball in the gym.  He was diagnosed with a right lumbar muscle spasm.  

A March 1965 Navy Reserve annual report of medical history shows that the Veteran reported a multitude of past and current illnesses and injuries; however, he denied having a painful, or trick, shoulder or elbow.  He also specifically noted that he had "back trouble at Treasure Island before discharge."  On the associated examination report, the Veteran's upper extremities were found to be clinically normal, and the veteran was found physically qualified for retention in the Navy Reserves.  

A December 1976 private treatment record shows that the Veteran pulled his left shoulder while working as a tire salesperson.  

In June 1981, the Veteran filed a claim of entitlement to service connection for a left shoulder condition, a back condition, and a right eye injury.  In a statement received by VA in August 1981, the Veteran reported that he first hurt his "lower back and shoulder" in 1961 and that he visited the doctor or sick bay repeatedly while in the service.  

The Veteran was afforded a VA examination in September 1981.  He reported a history of a left shoulder injury in 1963 at Willbay Naval Air Station.  He also indicated that he reinjured his left shoulder in 1972 while working at a store and in 1975 while working as a tire salesman.  On examination, he had left scapular discomfort, but no shoulder condition was found.  The diagnosis was history of left shoulder injury and left scapular myositis, mild.  

In a November 1982 statement, the Veteran indicated that ever since his discharge from the Navy, his "shoulder area both sides and [his] lower back have continued to give [him] extreme problems."  The Veteran noted that he was seen for shoulder pain on February 3, 1964, and again on February 12, 1964.  The Veteran also alleged that he was never examined on February 12, 1964 because he left the ship that day and that the entry showing that he was returned to full duty was forged by the doctor.  The Veteran indicated that he continued to complain of shoulder pain on February 20, 1964.  The Veteran also noted that his shoulder continued to hurt even until 1976, as evidenced by the aforementioned record from Firestone tires showing a left shoulder injury.  

The record contains an undated report related to "permanent disability."  It appears that the report may be from October 1991.  The report shows that the Veteran reported intermittent slight to moderate neck pain increasing to constant and moderate with heavy lifting, constant slight to moderate back pain, and very slight headaches.  The report also shows that the Veteran was diagnosed with osteoarthritis of the lumbar and cervical spine based on MRIs.  There is no mention of a right shoulder injury or condition in the report.  

In April 1993, the Veteran submitted a claim of entitlement to service connection for a right shoulder condition.  He reported that he was treated for a right shoulder injury on February 3, 1964.

An October 1993 internal medicine evaluation for Social Security Disability shows that the Veteran reported hypertension, progressively worsening low back pain, chest pain, and persistent right knee pains.  He did not report a right shoulder condition.  On examination, there was pain on range of motion testing of the shoulders bilaterally "due to neck pain."  

In July 1995, the Veteran reported that he injured his lower back and neck while loading and unloading trucks in the Navy.  In September 1995, the Veteran asserted that the shoulder problem documented in his service treatment records "is my neck problem of today." 

VA treatment records dated from April 1993 to January 2002 show complaints related to the low back, neck, knee, and heels.  They do not show complaints of or diagnoses related to a right shoulder injury or condition.  

A September 2003 private treatment record shows a diagnosis of right rotator cuff arthritis with right AC joint arthritis.  

In a December 2010 statement, the Veteran asserted that he first injured his low back and right shoulder in service and that he reinjured his low back and right shoulder in August 1964 while working at the VA hospital.  

The Veteran filed the current claim in July 2011.  In an accompanying statement, the Veteran indicated that he was submitting documents that "clearly show continuous treatment to lower lumbar and shoulders."  The Veteran alleged that he was found not physically qualified for duty and that he was put out of the Navy with a bad back.  He also reported that during his first job after the Navy at the VA hospital, he re-injured his low back in August 1964 and in October 1964.  The Veteran did not discuss a shoulder injury.  

A May 2012 private treatment record shows the results of an MRI examination of the lumbar and cervical spine.  The Veteran was diagnosed with multilevel discogenic disease of the cervical spine.  The Veteran wrote on the record that "this caused shoulder pain in the Navy on right side February 3, 1964 and February 12, 1964."  

In a May 2013 statement, the Veteran alleged that he first filed a claim for a shoulder condition in 1967.  In support of this contention, he attached a copy of a letter from his claims file dated in February 1967 from the RO, which appears to have been sent to the Veteran when he applied for educational benefits.  

The Veteran was afforded a VA examination in January 2014.  The Veteran reported that his shoulder pain started while unloading a truck in early 1962.  He reported that he went to sick call, but no x-rays were taken and he was sent back to duty.  He also reported that he was assaulted by other Soldiers on the ship and that he fell and injured his right shoulder.  The examiner opined that the Veteran's current right shoulder condition was less likely as not incurred in or caused by service.  The examiner indicated that the medical evidence in the service treatment records "does not support that the claimed right shoulder condition is likely incurred in or caused by two episodes of documented right shoulder pain diagnosed as 'pulled muscle R shoulder' as documented in a medical entry dated 3 February 1964 and a second medical entry dated 12 February 1964 stating 'full ROM, excellent muscle strength, to full duty.'"  Additionally, the examiner noted that all reports of medical examination in the Veteran's service treatment records showed that the Veteran had normal upper extremities.  

A March 2014 private treatment record shows that the Veteran underwent a "comprehensive orthopaedic consultation."  The Veteran's chief complaints were neck pain, low back pain, and right shoulder pain and stiffness.  The Veteran reported that he sustained injuries on February 3, 1964 and February 12, 1964, when he was unloading bombs weighing approximately 25 pounds each.  He reported that while performing these duties, he injured his right shoulder, neck area, and low back.  The Veteran also reported that on February 20, 1964, he was performing his customary duties of unloading bombs when a peer let go of the bomb, which increased his back pain.  The Veteran reported that "[o]ver the years since the initial injuries, he has experienced episodes of neck and low back pain and bilateral shoulder pain for which he sought medical treatment at the [V]eteran's hospital."  After examination, the Veteran was diagnosed with degenerative disc disease of the cervical and lumbar spine and adhesive capsulitis of the bilateral shoulders.  

In July 2015, the Veteran submitted an Employee's Notice of Injury or Occupational Disease dated on August 18, 1964, which shows that the Veteran reported that "while playing basketball and other games-I seemed to have pull some things in my back."  The Veteran also wrote that the nature of the injury was "in back on right shoulder."  The Veteran wrote on the form in July 2015 that this showed "continuity from military in-service injuries" and that this injury was a flare-up of the February 3 and February 12, 1964 injuries.  

In July 2015, an addendum to the January 2014 VA opinion was obtained pursuant to the Board's April 2015 remand.  The examiner opined that a current right shoulder condition was less likely as not incurred in or caused by service.  The examiner noted that the Veteran was seen for right shoulder pain and diagnosed with a pulled muscle in February 1964.  The examiner also noted that at discharge, the Veteran's shoulder was normal, and that no right shoulder condition was described or diagnosed on the Veteran's first VA examination in September 1981.  The examiner indicated that the Veteran had an MRI approximately 40 years later, in September 2003, which showed degenerative changes in his right shoulder.  The examiner concluded that "[t]here is insufficient evidence to provide a nexus between the Veteran's right shoulder condition and his military service" because there is a single notation of right shoulder pain while in service, i.e. "there is no evidence of significant injury to the right shoulder; there is no evidence of chronicity of a right shoulder condition in service or immediately after service."

In March 2016, another addendum opinion was obtained pursuant to the Board's December 2015 remand.  The examiner indicated that he reviewed the Veteran's claims file.  The examiner opined that a current right shoulder condition was less likely as not incurred in or caused by service.  As to the question of why in-service complaints of  right shoulder pain, and complaints of shoulder pain in the ensuing decades, including August 1964, August 1981, September 1995, and October 2015 would not explain or be related to current degenerative disease, the examiner explained that (1) there was no right shoulder injury documented in August 1964, rather there was a notation of right posterior lower chest pain which occurred while playing ball and a diagnosis of right lumbar muscle spasm, which is not a right shoulder diagnosis; (2) there were no medical records documenting chronicity or recurrence of a right shoulder condition between discharge and the Veteran's August 1981 statement regarding shoulder pain; (3) the Veteran did not report a right shoulder condition during the March 1965 Navy Reserves examination even though he reported multiple other conditions "indicating no barrier to reporting of conditions"; (4) the Veteran filed a Workers' Compensation claim for an injury to the left shoulder in 1976; (5) at the September 1981 VA examination, the Veteran reported only a left shoulder injury in service, thus no right shoulder condition was reported by the Veteran or found by the examiner; (6) a July 1995 statement by the Veteran discussed a back injury in service but not a shoulder injury; and (7) the Veteran's statements regarding continuous right shoulder problems since service are contradicted by the medical evidence of record showing that the Veteran reported no right shoulder conditions, but rather reported a left shoulder condition.

As to the question of the nature of the in-service shoulder injury and the likelihood that such an injury would produce chronic residuals, the examiner indicated that the Veteran's in-service muscle strain "with resolution of symptoms and function within 10 days would not be expected to result in any chronic residuals (far less than 50% likelihood), nor as stated above, were chronic residuals reported by the Veteran as of 1965."  

As to the question of the nature of the Veteran's current shoulder condition and the likelihood that such a condition is a continuing disease process of the in-service injury, the examiner explained that the in-service injury was a self-limited muscle strain with resolution of symptoms and function within 10 days of injury.  The examiner also indicated that there is no nexus established between the in-service injury and his current condition, which manifested decades after service because it is "far more likely that his occupation as a mechanic...contributed to his current right shoulder condition."  

Finally, as to the question of what, if any, medical attention would be expected over the course of years for a shoulder condition that purportedly persisted since service, the examiner indicated one would expect some documentation of care for or complaint of a right shoulder condition "[e]specially in light of his profession as a mechanic, where such pain would be expected to significantly affect his ability to perform his job."  The examiner also noted that no such medical documentation for the right shoulder exists until nearly 20 years after service, despite multiple evaluations in the interim in which other musculoskeletal issues were reported by the Veteran.  The examiner further noted that the Veteran did not mention a right shoulder condition at a Social Security disability examination in 1993.  

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a right shoulder condition.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show complaints of right shoulder pain in service.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed right shoulder condition is related to his military service.  

In this regard, the Board finds the VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2014 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file and physical examination.  Moreover, the March 2016 VA opinion is shown to have been based on a very thorough review of the Veteran's claims file and full acknowledgement of the Veteran's lay statements regarding the onset of his symptoms, and it is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including Navy Reserve records showing no reported shoulder problems just one year after the in-service shoulder injury and post-service treatment records showing an absence of any right shoulder complaints for many years after service.  

The Board acknowledges the Veteran's assertions that his right shoulder condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right shoulder condition falls outside the realm of common knowledge of a lay person.  

The Board also notes that the Veteran worked as a nursing assistant immediately after service.  This background must also be taken into account when evaluating his own opinion regarding the etiology of his right shoulder condition.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Nevertheless, in evaluating the probative value of his medical statements, the Board may look at factors such as the individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board may also take the Veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that the Board may consider self interest in evaluating the testimony of claimants).  Here, the Board notes that the Veteran's background as a nursing assistant does not indicate specific expertise in diagnosing or determining the etiology of the type of disability that is the subject of this appeal.  Moreover, the record indicates that the Veteran did not continue to work in the medical field post service, but rather worked in the automotive field and in sales.  Conversely, it is presumed that the VA examiner charged with providing the opinion has the requisite expertise to provide an opinion on the disability at issue.  Thus, the VA examiner's opinion outweighs the Veteran's opinion and self-interest.

The Board also acknowledges the Veteran's assertions that he has suffered from right shoulder pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his right shoulder symptoms are inconsistent with other evidence of record.  As noted above, the first lay statements of any right shoulder problems is dated in 1982, almost 20 years after service, and the first medical evidence of any right shoulder symptoms is dated in 2003, about 40 years after discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous right shoulder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Regarding the Veteran's contention that his August 1964 VA injury involved his right shoulder, the Board finds probative the March 2016 VA examiner's explanation that the Veteran injured his low back, but not his right shoulder.  Moreover, as noted below, the Veteran denied any right shoulder problems less than a year later during a Navy Reserves examination in March 1965.  Additionally, the Board notes the Veteran's contention that he first filed a claim for a right shoulder condition in 1967.  However, it is clear from the record that the Veteran filed a claim for education benefits in 1967 and that his first claim for compensation was not until 1981, where he specifically noted on the form that he had not filed such a claim before.  Thus, the Board finds the Veteran's assertions that he filed a claim in 1967 to lack credibility. 

The Board also finds it probative that the Veteran sought VA treatment for multiple physical ailments, including low back pain, neck pain, knee problems, and bilateral heel pain from 1993 to 2003, but failed to report symptoms of any type of right shoulder symptoms, to include during the September 1981 VA examination, the October 1991 disability evaluation, and the October 1993 internal medicine evaluation for Social Security Disability.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

The Board also acknowledges the Veteran's allegations that his February 3, 1964 shoulder injury never healed, that he was never actually examined on February 12, 1964 because he left the ship, and that he continued to report right shoulder pain on February 20, 1964, the day before his discharge.  As an initial matter, the Board notes that the Veteran reported chronic, long-term low back pain on February 20, 1964; however, he did not mention right shoulder pain.  Additionally, despite the Veteran's assertions that he left his ship on February 12, the record shows that he did not leave the ship until February 14.  Moreover, even assuming, for the sake of argument, that the Veteran was not actually examined on February 12, 1964, as discussed below, the Veteran specifically denied any right shoulder problems just over a year later in March 1965.  Thus, his arguments in this regard are unavailing.

Further, the Veteran has made inconsistent statements regarding the continuity of his right shoulder condition.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, in his initial 1981 claim and during the September 1981 VA examination, the Veteran reported injuring his left shoulder and experiencing left shoulder pain since service.  Additionally, the Veteran specifically denied having any symptoms of recurrent shoulder pain at the time of his separation from service in 1964 and during a subsequent Navy Reserves examination in March 1965.  Thus, there is affirmative lay and medical evidence showing that he did not have a right shoulder condition at the time of his separation from service in 1964 or within a year of separation in 1965, which is inconsistent with the Veteran's later assertions that he experienced right shoulder pain ever since an in-service right shoulder injury.  

The Board also finds it significant that the Veteran's first application for compensation did not include or mention a right shoulder condition.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent right shoulder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic right shoulder symptoms until decades after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within one year following his active duty service discharge in 1964.  In this regard, the first medical evidence of right shoulder degenerative disease is in 2003, which is 40 years after service discharge.  Moreover, as noted, the Veteran specifically denied any shoulder pain in March 1965, which was more than a year after his active duty discharge.  The Board also acknowledges the Veteran's contentions that his right shoulder muscle strain was misdiagnosed in service and that it was really arthritis.  However, as discussed in detail above, the Board finds that the Veteran is not competent to make such a determination.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current right shoulder condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a right shoulder condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right shoulder condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


